Citation Nr: 1624560	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for rectus diastasis, to include as secondary to service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L. G.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2016, the Veteran, testified at a Board hearing before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for rectus diastasis.  Specifically, he asserts that he has rectus diastasis secondary to his service-connected prostate cancer.

The Veteran was afforded a VA urology examination in April 2009.  The examiner noted review of the Veteran's claims file.  The examiner provided an opinion regarding the Veteran's diagnosed rectus diastasis.  She stated that "this is a condition which commonly occurs in those with large body habitus and small women carrying a large fetus or twins.  The condition is not known to be associated with abdominal surgery as in the case of this Veteran.  There is no herniation of the abdominal wall as occurs from a surgical incision but rather a separation in the right and left rectus muscles.  Therefore, it is not as likely as not related to surgery for prostate cancer condition." 

Although the VA examiner opined that the Veteran's diagnosed rectus diastasis is not caused by his service-connected prostate cancer, the examiner did not provide an opinion as to whether the rectus diastasis is aggravated by the service-connected disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Moreover, the examiner did not address service connection on a direct basis.  Here, because there is no medical opinion addressing these aspects of the Veteran's claim, the Board finds that the current opinion is inadequate for adjudication purposes.  

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

The Veteran should be asked to submit any private treatment records or any other potentially relevant records, to include the WebMD article mentioned by the Veteran's representative during the April 2016 Board hearing.

All efforts to obtain these records must be documented.  

2. Return the claims file and a copy of this Remand to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, if an addendum opinion will suffice.  The examiner must indicate that the claims file was reviewed in conjunction with the report. 

After review of the record and examination of the Veteran, if deemed necessary by the examiner, the VA examiner is asked to respond to the following: 

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's rectus diastasis is related to his military service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's rectus diastasis was caused by his service-connected prostate cancer.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's rectus diastasis was aggravated by his service-connected prostate cancer.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If the examiner finds that the Veteran's prostate cancer aggravated his rectus diastasis, the examiner must attempt to establish a baseline level of severity of the rectus diastasis prior to aggravation by the service-connected prostate cancer.

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




